Citation Nr: 0532022	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  99-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for dislocation of 
the right shoulder, with osteoarthritic changes of the 
acromioclavicular joint, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1962 to January 
1967 and from March 1967 to April 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).   

In correspondence received in August 2005, the appellant 
withdrew the issue of entitlement to an increased rating for 
diverticulitis.  In correspondence received in September 
2005, the appellant withdrew the issue of entitlement to an 
increased rating for a hearing loss disability.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 2005.  He testified before 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of each of the hearings has been associated with 
the claims file.  

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005), that reversed a decision of the Board which had 
concluded that no more than a single 10- percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith, and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith. The 
specific claims affected by the stay include: (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  For 
the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus is currently stayed, and the 
matter will not be further addressed in the present decision.


FINDINGS OF FACT

1.  The veteran has three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  He has 
not had surgery and does not have chronic osteomyelitis 
requiring curettage.  

2.  The veteran retains functional used at or above the 
shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for chronic 
sinusitis have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6514 (2005).  

2.  The criteria for a rating in excess of 20 percent for 
dislocation of the right shoulder, with osteoarthritic 
changes of the acromioclavicular joint have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-52035201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the July 2004 
notice, the October 2004 statement of the case and the 
October 2004 and May 2005 supplemental statements of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs.  For a 30 percent evaluation, the claimant 
must be shown to have three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four 


to six weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513-6514.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

I.  Sinusitis

The veteran's sinusitis is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 6513.  He contends that his sinusitis 
warrants a higher evaluation.  We agree.  

The veteran has symptoms to include three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-capacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A June 1997 record reflects chronic 
sinusitis/rhinitis.  In November 1997, Sudafed was 
prescribed.  A May 1999 treatment record notes nasal 
irrigation.  

A February 1999 VA examination report notes antibiotic use 
for sinus two to three times per year.  A July 1999 record of 
treatment reflects complaints of headaches lasting for three 
days.  Some drainage was noted, posteriorly, along with 
diminished left frontal sinus illumination.  The assessment 
was headache, likely sinusitis, and 

Augmentin was prescribed.  An October 1999 treatment record 
notes a history of two episodes per year and that it had 
gotten worse; Amoxicillin was prescribed.  

A May 2000 VA treatment record notes complaints of nasal 
stuffiness, use of Beconase, and nasal irrigation.  A 
November 2000 treatment record notes use of Flonase nasal and 
Benadryl.  Complaints of nasal drainage and intermittent 
headache for one week were noted in December 2002.  An April 
2004 record notes symptoms included postnasal drip, sinus 
headache, and a cough from the drip.  The Board notes that 
only moderate control was noted in July 2003, even with 
medication.  At the hearing, the veteran presented evidence 
of a prescription for Amoxicillin, prescribed in June 2005 
for sinus infection, and testified that he had headaches and 
sinus pain.  Transcript at 9-10 (September 2005).  

The Board finds the evidence supports a 30 percent 
evaluation.  Factors warranting the 30 percent rating include 
frequent nasal irrigation and severe sinus headaches three to 
four times a month, as noted in a November 2003 VA treatment 
record, as well as incapacitating episodes with antibiotic 
treatment.  

An evaluation in excess of 30 percent for sinusitis is not 
warranted.  A review of the relevant evidence does not show 
that the veteran has chronic osteomyelitis requiring 
curettage or has had severe symptoms after repeated 
operations.  The Board notes that the veteran has not 
undergone surgery for sinusitis.  Thus, an evaluation in 
excess of 30 percent is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign an evaluation in excess of 30 percent.  

Based on a review of the entire record, the Board finds that 
the evidence is in favor of a 30 percent evaluation.  
Consequently, the benefits sought on appeal are granted.  

II.  Right Shoulder

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The record reflects the appellant is right- hand dominant.  
Transcript at 11 (2005).  Therefore, his disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm midway between the side and shoulder level 
warrants a 30 percent rating.  When motion is limited to 25 
degrees from the side, a 40 percent rating is warranted for 
the major arm.

The dislocation of the right shoulder with osteoarthritic 
changes of the acromioclavicular joint is rated under 
Diagnostic Codes 5010 to 5203, and a 20 percent evaluation 
has been assigned.  

The current evaluation contemplates limitation of function to 
the shoulder level.  In order to warrant a higher evaluation, 
there must be actual limitation or functional limitation 
midway between the side and shoulder level.  On VA 
examination in February 1999, examiner noted the appellant 
was able to satisfactorily move his shoulder.  While diffuse 
subacromial crepitation in association with both active and 
passive motion was noted, he had excellent motion of the 
shoulder, and no atrophy or deformity was noted.  No 
indication of impingement was noted.  Abduction was 170 
degrees, flexion was 170 degrees, and external and internal 
rotation was 90 degrees.  The examiner noted that in full 
internal rotation the tip of the appellant's thumb lacked 
approximately one inch of reaching the same level of the 
thoracic spine as reached by the left thumb.  Magnetic 
resonance imaging (MRI) showed the rotator cuff was intact 
and the subscapular muscle and biceps tendon were normal.  X-
ray examination in August 1999 showed a possible 
calcification ossicle overlying the medial aspect of the neck 
of the humerous versus an unusual spur.  There  was no 
subluxation  and the shoulder and scapula were otherwise 
normal.  

While the February 1999 VA examiner stated that symptoms and 
findings suggested a residual tendinitis or some form of 
internal derangement versus instability, there was not a 
major disability with regard to the shoulder.  The examiner 
specifically noted only minor functional impairment with 
activities where he was forced to hold his hands up in the 
air over his head.  No particular difficulty with throwing 
motions was noted.  The examiner specifically stated that 
pain, fatigability, weakness, and incoordination were not 
major factors.  

The Board accepts the July 2004 examiner's opinion that there 
is major functional impairment due to pain.  The examiner 
elaborated that restriction of function was additionally 
limited by pain, fatigue, weakness, and lack of endurance.  
However, when compared to the rating schedule, there is no 
subjective or objective evidence reflecting that functional 
impairment is reduced to below shoulder level.  At the 
hearing, the appellant demonstrated that he was able to raise 
his right arm to shoulder level.  X-ray examination in July 
2004, showed osteoarthritic changes of the acromioclavicular 
joint.  The VA examiner established flexion of the right 
shoulder was 160 degrees, abduction  was 160 degrees.  
Internal rotation of the right shoulder was to 90 degrees and 
external rotation of the right shoulder was to 70 degrees.  
Clearly, the arm is not limited to midway between  the side 
and shoulder level.  

The appellant is competent to report his symptoms.  In 
particular, at what point he has limitation of motion or 
function and functional restrictions.  He is not, however, a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The VA examiner and the appellant have noted 
pain.  Even when we accept the most favorable evidence, lay 
or medical, nothing established impairment of function below 
shoulder level.  The veteran has stated that he starts to get 
pain at 45 degrees.  However, such statement does not 
establish limitation of function midway between the side and 
shoulder leve.  The issue is at what point there is 
restriction of functional use.  The most probative evidence 
establishes that the arm is not limited to midway between the 
side and shoulder level.  

In regard to impairment of the clavicle and scapula, the 
Board notes that under Diagnostic 5203, a 20 percent rating 
is the maximum evaluation.  Thus, a higher rating is not 
warranted under that code.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  









ORDER

A 30 percent evaluation for sinusitis is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

A rating in excess of 20 percent for a right shoulder 
dislocation is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


